Cook, J.,
delivered the opinion of the court.
Appellant, a manufacturer of solid oak tables, delivered'to the freight agency of the Yazoo & Mississippi Valley Railroad Company, at Yazoo City, certain sample.‘tables to be carried to the city of Chicago. At the time of the delivery appellant’s representative explained tó the agent of the railway company that the tables were shipped as “samples,” to be exhibited at a “market” established in Chicago by the manufacturers of the country; that dealers in furniture throughout the country patronized the “market,” which was held twice a year, and for a limited time, and unless the “samples” were delivered on a day named appellant would suffer great loss, for the reason that, if his tables were not exhibited at the exposition, appellant would lose the opportunity of selling its output.
The agent of the railroad company assured appellant’s representative that the tables could and would be delivered at Chicago well within the time limit and that he was fully aware of the necessity for prompt delivery. The samples were not delivered within the time, but did reach Chicago, and were placed in the “market” in the closing days thereof. It appears that appellant had exhibited its product in this “market” once before, and by *867reason of the fact that other manufacturers exhibited veneered, but not solid, oak tables, appellant had been enabled by the superiority of their product to successfully compete with others, and did sell a large part of its wares. This action was for prospective profits which the negligence of the carrier prevented appellant from making. At the close of the evidence the trial court directed a verdict for the defendant.
In cases of delay in the shipment of drummers’ samples until after the season for which they were suitable, profits from probable sales therefrom are recoverable, if notice of the purpose for which the goods were intended was given the carrier at the time the contract for carriage was made. 8 Enc. Law (2 Ed.), page 594, note 4. Where samples are shipped for exhibition at a fair or show, and on account of delay or transportation they do not arrive in time for exhibition, recovery of anticipated profits and increase of custom may be had, if the carrier, at the time the shipment was made, had notice of the purpose for which it was made. Enc. of Law, 615, 616, note 5. All of this is familiar learning to the courts of this state, and the doctrine has been frequently announced and approved by this court. ;
When the books speak of profits as not recoverable because speculative and uncertain, they have reference to the question of whether the loss of profits was the result of the breach, and not whether the amount of the damages were certain. Railroad Co. v. Hubbard, 85 Miss. 480, 37 South. 1011; Railroad Co. v. Jones, 87 Miss. 489, 39 South. 493; White v. Leatherberry, 82 Miss. 103, 34 South. 358. The principle here involved was discussed and approved by this court in the recent case of Reach v. Johnson, 59 South. 800.
There is no doubt from this record that the carrier was negligent, and that at the time the contract was made the carrier was fully advised of the probable consequences of its negligence. ■ Taking the evidence for the *868plaintiff, it is clear that it was damaged by the negligence of the carrier, and the evidence afforded a reasonable basis for the ascertainment of the amount of special damages. The jury, from the evidence submitted to them, should have been authorized to pass on the claim of lost profits. The court was in error in confining plaintiff’s recovery to the value of the tables not delivered.

Reversed and remanded..